DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
The present application is being examined under the pre-AIA  first to invent provisions. 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/2/2019 has been entered.
Acknowledgment
Claim 1 is amended and field on 2/11/2021.
Claim 10 is cancelled.
Claim Objections
Claims 2-9 and 11 are objected to because of the following informalities:  
In line 1 of claims 2-9 and 1, “A device as in claim” should read on “The device as in claim”.
Appropriate correction is required.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the annular component, stationary plug, and vane (as recited in claims 2-9 and 11) are not found in the drawing with regards to  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 2-9 and 11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The claim(s) 2-9 and 11 contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. As amended claim 1, now it reads only on embodiment of Figs. 9-10 with fins (70) extending in distal direction (see ¶0035 of the current application, and previously claim 1 was reading on all species). However, other claims such as claims 2-9 and 11 require some elements such as a stationary plug, an annular component and vane, and wherein all these features are read on Figs.8a-d and Figs. 11-12 (See ¶0032, ¶0037 of the current application). However, in ¶0035, the fins 70, has channel 72 and may be formed on annular plug disposed immovably in the barrel (it seems that the annular plug is referring to the stationary plug or the annular component). Also, the vane is in embodiment of Fig. 12 cannot be included in embodiment of Fig. 9 (as it is an alternative agitator). Note: for the examination purposes, 30 in Fig. 10 will be considered a septum/ stationary plug and annular component and the vane will be considered the same as fins. Therefore, it appears there may be an improper combination of embodiments due to the amendment in claim 1. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-11 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Huber (US. 2,688,966) in view of Hughes (US. 20010018571A1) 
Re Claim 1, Huber discloses a drug delivery device (Fig. 1, Fig. 2, Fig. 4) comprising: a barrel (30) having a proximal end (close to 12) and a distal end (close to 33), said barrel at least partially defining a reservoir (inside 30) for containing a medicament (60 and 50), the medicament comprising a suspension of solids (50) in a liquid carrier (60, during mixing some solids will be suspended in 60); a needle (13) in fluid communication with said reservoir and having a distal end for injection into a patient ( left end of 13, Col. 1, lines 1-4), and a proximal end in said reservoir (13x, Fig. 4); a plunger provided in said reservoir (45, Fig. 4), said plunger being selectively movable for urging said suspension from said reservoir through said needle (as the plunger 45 advances, the plunger pushes the fluid and suspended toward the needle); and, at least one agitator disposed in said reservoir in communication with said suspension (agitator 40, 43, 32, Fig. 2, Fig. 8) and wherein said agitator is located at least partially proximally of said proximal end of said needle (Fig. 4), and wherein said agitator is located at least partially proximally of said proximal end of said needle so as to allow for mixing of the suspension proximally of the needle (Col. 1, lines 5-16), and wherein said agitator includes one or more fins (protrusion of 32 between the channels 35, Fig. 2, Fig. 8) extending in a distal direction and disposed about said needle (Fig. 2, Fig. 8, wherein Marriam-Webster defines the fin as any of the projecting ribs in cylinder see https://www.merriam-webster.com/dictionary/fin). However, Huber fails to disclose said agitator configured to agitate said suspension during movement of said plunger. 
However, Hughes discloses a drug delivery device (Fig. 1 to refers to general structure of  barrel and plunger, and  Fig. 5 to refers to the agitator, abstract) comprising: a barrel (36 is the barrel of 10) having a proximal end (left of 10, Fig. 1) and a distal end (26), said barrel at least partially defining a reservoir for containing a medicament (12, ¶0029), the medicament comprising a suspension of solids in a liquid carrier (¶0018-¶0019, abstract); a needle (¶0029, catheter that connected to 26 , ¶0029) in fluid communication with said reservoir and having a distal end for injection into a patient (¶0029), a plunger (58) provided in said reservoir (Fig. 1, ¶0029), said plunger being selectively movable for urging said suspension from said reservoir through said needle (¶0035); and, at least one agitator disposed in said reservoir in communication with said suspension, said agitator configured to agitate said suspension during movement of said plunger (46, 48, ¶0026), and wherein said agitator is located at least partially proximally to the output (Fig. 5) so as to allow for mixing of the suspension proximally of the needle (¶0029).
Thus, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was made to have modified the agitator of Huber so that said agitator configured to agitate said suspension during movement of said plunger as taught by Hughes for the purpose of providing a uniformly suspended agent and improving saving time and cost (Hughes, abstract).
Re Claim 2, Huber discloses wherein said agitator includes one or more channels (35 and the recess 34, Fig. 8) defined in said barrel, and a stationary plug (33) disposed in said barrel configured so as to seal portions of said channels in defining a continuous flowpath therethrough (channels 35 are defining the continuous flowpath see Fig. 8).
 Re Claim 3, Huber discloses wherein said channels are located at least partially proximally of said proximal end of said needle (Fig. 6).  
Re Claim 4, Huber discloses wherein said stationary plug includes one or more channels defined therein (the plug 33 has 35 and the recess 34, Fig. 8).  
Re Claim 5, Huber discloses wherein said agitator includes an annular component (34, 35, 32) disposed in said barrel with one or more channels defined therein (34, 35), and a stationary plug (33) disposed in said annular component configured so as to seal portions of said channels in defining a continuous flowpath therethrough (Fig. 8). 
 Re Claim 6, Huber discloses wherein said channels are located at least partially proximally of said proximal end of said needle (35, Fig. 6).   
Re Claim 7, Huber discloses wherein said stationary plug includes one or more channels defined therein (plug 33 and the channels are 35, 34, Fig. 6, Fig. 8).  
Re Claim 8, Huber discloses wherein said agitator includes a stationary plug (33) disposed in said barrel with one or more channels defined therein, said channels defining a continuous flowpath therethrough (channels 35, 34, Fig. 8).
Re Claim 9, Huber discloses wherein said agitator includes an annular component (32, 33) disposed in said, and a stationary plug (33) disposed in said annular component with one or more channels (35, 34) defined therein, said channels defining a continuous flowpath therethrough (Fig. 8, Fig. 6). 
Re Claim 11, Huber discloses said agitator includes at least one stationary vane (32, Fig. 8).
Response to Arguments
Applicant's arguments filed 2/11/2021 have been fully considered but they are not persuasive.
The argument with regards to Huber (stopple 40) is not agitator. This is found not persuasive. As the agitator define in Merriam-Webstar as a device for stirring or shaking see https://www.merriam-webster.com/dictionary/agitator.  So accordingly, any element that works to stir or mix the fluid is an agitator and element (40, 43, 33, 32, 34) are channels that mix the fluids and powder.
The applicant argues in page 5 with regards to the “Fins” that are not included in the Huber. This is found not persuasive as element 32, including protrusions 33, has a channel between 32 (see Fig. 8 of Huber) and can be considered fins. Further, Merriam-Webster defines t fins as any of the projecting ribs in a cylinder see https://www.merriam-webster.com/dictionary/fin.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMZA A. DARB whose telephone number is (571)270-1202.  The examiner can normally be reached on 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HAMZA A DARB/Examiner, Art Unit 3783        

/Lauren P Farrar/Primary Examiner, Art Unit 3783